THE COURT.
This is an action against stockholders of an insolvent bank to recover on an assessment levied by the Superintendent of Banks pursuant to the terms of the Bank Stockholders’ Liability Act (Deering’s Gen. Laws, Act 652A). The assessment was levied on May 21, 1932. This action was commenced on June 11, 1935. The lower court held that the suit was barred by the statute of limitations, and plaintiff appealed.
In Richardson v. Craig, L. A. No. 16521, this day filed (ante, p. 131 [77 Pac. (2d) 1077]), the same issue was presented as in the instant case, and we there held that the three-year period prescribed by section 359 of the Code of Civil Procedure began to run from the time the assessment was levied. On the authority of said case, the judgment herein is affirmed.
Rehearing denied.